     Case 3:14-cr-00216-MMA Document 693 Filed 04/29/20 PageID.2791 Page 1 of 2


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 14cr216-MMA-2
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  REQUEST FOR APPOINTMENT OF
                                                         COUNSEL
14   ISRAEL SOTO (2),
15                                    Defendant.         [Doc. No. 692]
16
17
18
19         On November 3, 2016, Defendant Israel Soto pleaded guilty to Counts 1 and 3 of a
20   Superseding Indictment charging him with conspiracy to distribute methamphetamine, in
21   violation of Title 21, United States Code, sections 841(a)(1) and 846, and possession with
22   intent to distribute methamphetamine, in violation of Title 21, section 841(a)(1), and Title
23   18, section 2. See Doc. No. 571. Defendant was sentenced to a total custodial term of
24   135 months. See Doc. No. 626. Defendant now requests appointment of counsel to assist
25   him with pursuing relief under Title 18, section 3582(c)(1)(A), as amended by the First
26   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. See Doc. No. 692. There is no
27   right to counsel in section 3582(c)(2) proceedings, see United States v. Townsend, 98
28   F.3d 510, 512–13 (9th Cir. 1996), and the Court declines to exercise its discretion to

                                                     1
                                                                                    14cr216-MMA-2
     Case 3:14-cr-00216-MMA Document 693 Filed 04/29/20 PageID.2792 Page 2 of 2


1    appoint counsel. Defendant has capably represented himself several times when seeking
2    post-judgment relief in this action and he may do so again.
3          Accordingly, the Court DENIES Defendant’s request for appointment of counsel.
4          IT IS SO ORDERED.
5    DATE: April 29, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               14cr216-MMA-2
